DETAILED ACTION
This Office action is in response to the amendment filed on April 15th, 2022.  Claims 1-14 are pending, with claims 11-14 being new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 5-14 claim an ion generator that ‘causes the target room space to have an ion density of 50,000 or more ions/cm3.’  However, the ion density of the target room space depending not only on the ion generator but also on the target room space, in particular the size of the target room space, the distance from the ion generator, level of ventilation, and forced air flows.  It is impossible to know if a particular ion generator infringes on the claim because an ion generator that can achieve said density in one target space may not do so for another, and vice versa.  Therefore, the claims are indefinite.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the ion generating unit" in the final clause.  There is insufficient antecedent basis for this limitation in the claim.  Suggested correction: change to the “the ion generator”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0104595 (Nishada et al.) in view of US 2011/0150697 (Okano et al.).
Regarding claim 1, Nishada et al. disclose an ion generator configured to release ions into a target room space that is to undergo climate-control, comprising: a discharge electrode for generating ions by electric discharge (multiple figures, element 11); and a column having an air-current guiding surface (multiple figures, elements 22 & 22).  Nishada et al. is silent as to whether the ion generator causes the target room space to have an ion density of 50,000 or more ions/cm3.
Okano et al. disclose an ion generator configured to cause a target room space to have an ion density of 50,000 or more ions/cm3 (‘Further, according to the present invention, in the method of purifying an inside of a room, a concentration of the positive ions and the negative ions in air of the inside of the room is set to 50,000 per cm3 or higher.’ P 15).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to configure the ion generator of Nishada et al. to causes the target room space to have an ion density of 50,000 or more ions/cm3 as is done by Okano et al. because this level of ions has excellent ability to remove pathogenic effects of viruses and bacteria, as disclosed in Okano et al. (‘a concentration of the positive ions and the negative ions in air of the inside of the room is set to 50,000 per cm.sup.3 or higher. With this, it is possible to remove the pathogenic effects of the airborne viruses by 99.9% or higher in a short period of time, and it is also possible to remove the pathogenic effects of the adhering bacteria by 99% or higher.’ P 15).
Regarding claim 2, Nishada et al. in view of Okano et al. disclose the ion generator according to claim 1, wherein the ion generator causes the target space to have a positive-ion density of 50,000 or more positive ions/cm3 and a negative-ion density of 50,000 or more negative ions/cm3 (‘Further, according to the present invention, in the method of purifying an inside of a room, a concentration of the positive ions and the negative ions in air of the inside of the room is set to 50,000 per cm3 or higher.’ P 15).
Regarding claim 3, Nishada et al. disclose an apparatus comprising an ion generator configured to release ions into a target room space that is to undergo climate-control, comprising: a discharge electrode for generating ions by electric discharge (multiple figures, element 11); and a column having an air-current guiding surface (multiple figures, elements 21 and 22). Nishada et al. is silent as to whether the ion generator causes the target room space to have an ion density of 50,000 or more ions/cm3.
Okano et al. disclose an ion generator configured to cause a target room space to have an ion density of 50,000 or more ions/cm3 (‘Further, according to the present invention, in the method of purifying an inside of a room, a concentration of the positive ions and the negative ions in air of the inside of the room is set to 50,000 per cm3 or higher.’ P 15).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to configure the ion generator of Nishada et al. to causes the target room space to have an ion density of 50,000 or more ions/cm3 as is done by Okano et al. because this level of ions has excellent ability to remove pathogenic effects of viruses and bacteria, as disclosed in Okano et al. (‘a concentration of the positive ions and the negative ions in air of the inside of the room is set to 50,000 per cm.sup.3 or higher. With this, it is possible to remove the pathogenic effects of the airborne viruses by 99.9% or higher in a short period of time, and it is also possible to remove the pathogenic effects of the adhering bacteria by 99% or higher.’ P 15).
Regarding claim 4, Nishada et al. disclose a method for providing a climate-controlled room space by using an ion generator, the method comprising a step of releasing ions from the ion generator into the climate-controlled room space, wherein the ion generator comprises: a discharge electrode for generating ions by electric discharge (multiple figures, element 11); and a column having an air-current guiding surface (multiple figures, elements 21 and 22).  Nishada et al. is silent as to whether the ion density in the climate-controlled room space is greater than or equal to 50,000 or more ions/cm3.
Okano et al. disclose a method to cause a target room space to have an ion density of 50,000 or more ions/cm3 (‘Further, according to the present invention, in the method of purifying an inside of a room, a concentration of the positive ions and the negative ions in air of the inside of the room is set to 50,000 per cm3 or higher.’ P 15).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to cause the target room space of Nishada et al. to have an ion density of 50,000 or more ions/cm3 as is done by Okano et al. because this level of ions has excellent ability to remove pathogenic effects of viruses and bacteria, as disclosed in Okano et al. (‘a concentration of the positive ions and the negative ions in air of the inside of the room is set to 50,000 per cm.sup.3 or higher. With this, it is possible to remove the pathogenic effects of the airborne viruses by 99.9% or higher in a short period of time, and it is also possible to remove the pathogenic effects of the adhering bacteria by 99% or higher.’ P 15).
For claims 11-14, the following annotated version of fig. 12 from Nishada et al. is referenced; 

    PNG
    media_image1.png
    446
    691
    media_image1.png
    Greyscale

Regarding claim 11, Nishada et al. in  view of Okano et al. disclose the ion generator according to claim 1, wherein a plurality of the columns is present, the plurality of the columns including an upstream column and a downstream column, the upstream column is disposed upstream of the discharge electrode in an air current (fig. 12, elements 21b, 22b, portion as annotated), and the downstream column is disposed downstream of the discharge electrode in the air current (fig. 12, elements 21b, 22b, portion as annotated).
Regarding claim 12, Nishada et al. in view of Okano et al. disclose the ion generator according to claim 11, further includes a beam that connects the upstream and downstream columns, the beam being disposed in parallel with the air current (fig. 12, elements 21a, 22b).
Regarding claim 13, Nishada et al. in view of Okano et al. disclose the ion generator according to claim 12, wherein a plurality of the upstream columns and a plurality of the downstream columns are respectively present, each of the plurality of the upstream columns and each of the plurality of the downstream columns are connected by the beam (fig. 12, elements 21 and 22).
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishada et al. in view of Okano et al. as applied to claim 1 above, and further in view of ‘Influence of Artificial Air Ionisation on the Human Electroencephalogram’ (Assael et al.)
Regarding claim 5, Nishada et al. in view of Okano et al. disclose a method of comprising releasing ions from the ion generator according to claim 1 into a target room space that is to undergo climate-control (‘Air which has passed through ion generation apparatus 10 is emitted to the room together with ions through outlets 50b and 50c.’ P 53).  Nishada et al. is silent as to whether this results in reducing a stress of a person who are in the target room space.  However, Assael et al. disclose that releasing into a room results in reduction in stress (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).  Therefore stress reduction would be an expected effect of the method step of releasing ions.
Regarding claim 6, Nishada et al. in view of Okano et al. disclose a method of comprising releasing ions from the ion generator according to claim 1 into a target room space that is to undergo climate-control (‘Air which has passed through ion generation apparatus 10 is emitted to the room together with ions through outlets 50b and 50c.’ P 53).  Nishada et al. is silent as to whether this results in improving a degree of concentration of a person who are in the target room space.  However, Assael et al. disclose that releasing into a room results in an increase in concentration (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).  Therefore improved concentration would be an expected effect of the method step of releasing ions.
Regarding claim 7, Nishada et al. in view of Okano et al. disclose a method of comprising releasing ions from the ion generator according to claim 1 into a target room space that is to undergo climate-control (‘Air which has passed through ion generation apparatus 10 is emitted to the room together with ions through outlets 50b and 50c.’ P 53).  Nishada et al. is silent as to whether this results in improving a degree of concentration of a person who are in the target room space.  However, Assael et al. disclose that releasing into a room results in an increase in comfort (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).  Therefore improved comfort would be an expected effect of the method step of releasing ions.
Regarding claim 8, Nishada et al. in view of Okano et al. disclose the ion generator according to claim 1, wherein the ion generator releases the ions into the target room space (‘Air which has passed through ion generation apparatus 10 is emitted to the room together with ions through outlets 50b and 50c.’ P 53).  Nishida et al. is silent as to whether this results in reducing a stress of a person who are in the target room space.  However, Assael et al. disclose that releasing into a room results in reduction in stress (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).  Therefore stress reduction would be an expected effect of releasing ions.
Regarding claim 9, Nishada et al. in view of Okano et al. disclose the ion generator according to claim 1, wherein the ion generator releases the ions into the target room space (‘Air which has passed through ion generation apparatus 10 is emitted to the room together with ions through outlets 50b and 50c.’ P 53).  Nishida et al. is silent as to whether this results in improving a degree of concentration of a person who are in the target room space. However, Assael et al. disclose that releasing into a room results in an increase in concentration (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).  Therefore, improved concentration would be an expected effect of releasing the ions.
Regarding claim 10, Nishada et al. in view of Okano et al. disclose the ion generator according to claim 1, wherein the ion generator releases the ions into the target room space (‘Air which has passed through ion generation apparatus 10 is emitted to the room together with ions through outlets 50b and 50c.’ P 53).  Nishida et al. is silent as to whether this results in improving a degree of concentration of a person who are in the target room space.  However, Assael et al. disclose that releasing into a room results in an increase in comfort (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).  Therefore improved comfort would be an expected effect of releasing ions.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishada et al. in view of Okano et al. as applied to claim 11 above, and further in view of US 2015/0123008 (Fukada).
Regarding claim 14, Nishada et al. in view of Okano et al. disclose the claimed invention except for a brush-shaped electrode that includes multiple conductors.  Fukuda discloses an ion generator wherein the discharge electrode is a brush-shaped electrode that includes multiple conductors (‘a bundle electrode composed of thin wires bundled like a brush is used as an electrode. A high voltage is applied to the bundle electrode from a high voltage supply, and each thin wire of the bundle electrode is electrified by application of the high voltage. Then, because of electrification of the thin wires, the thin wires repel one another, the distal end portion of the bundle electrode is expanded radially, and the corona discharge is generated in this state.’ P 4).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the brush electrode of Fukuda for the needle electrodes of Nishada et al. to increase the ionization area, an advantage known at least from Fukuda (‘In this manner, in the techniques described in Patent Document 1, air ions are generated in a large area to improve ionizing efficiency while downsizing this apparatus by using the bundle electrode.’ P 4).
Response to Arguments
Applicant's arguments filed April 15th, 2022 have been fully considered but they are not persuasive.
With regards to the rejection under USC 112, applicant argues that adding the qualifier ‘room’ to the target space renders the claims definite because a person having ordinary skill in the art would have no difficultly understanding a particular size of the target room space.  The issue is not whether a person skilled in the art would recognize the size of a particular room, but the fact that the ion generator is claimed in such a way that whether it meets the claim limitation is dependent on the particular building and room in which it is installed.
In fact, the exact same ion generator may meet the limitation when installed in one particular room, and fail to meet it when installed in a different room.  For example, a particular ion generator may be able to achieve the required ion density in a room of 1,000 ft3, but fail to achieve the required ion density in a larger room of 1,200 ft3.  Even in the case where the rooms are the exact same size, the results may be different, because the duct system is different, and the ions need to travel further to reach one of the rooms, resulting in a loss of ions to interactions with particles in the duct.  Or one room may have multiple openings, like cracks under or around doors, which result in the loss of ionized air, while another room does not.  Hence, an ion generator, in the isolated form in which it is manufactured and sold, neither meets nor fails to meet the limitation.  Therefore, infringement is impossible to determine.
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881